In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-483 CR

NO. 09-05-484 CR

____________________


CHRISTOPHER BROOKS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 87885 and 88676




MEMORANDUM OPINION
	Christopher Brooks was convicted of the offense of robbery in Cause No. 87885
and was convicted of unauthorized use of a motor vehicle in Cause No. 88676.  Brooks
filed notices of appeal on October 31, 2005.  In each case, the trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On November 4, 2005, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								       STEVE McKEITHEN
									     Chief Justice

Opinion Delivered December 21, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.